Case 1:19-cv-01861-CFC Document 27 Filed 02/03/21 Page 1 of 10 PageID #: 570




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE

BARTON CRAIG HARVEY, Derivatively
on Behalf of STAMPS.COM, INC.,

                  Plaintiffs,
      V.
                                             C.A. No. 1: 19-cv-0 1861-CFC
KENNETH T. MCBRIDE, et al.,

                  Defendants,

      and

STAMPS.COM, INC., a Delaware
Corporation,

                    Nominal Defendant.


 IN RE STAMPS.COM
 STOCKHOLDER DERIVATIVE                      C.A. No. 1:20-cv-00929-CFC
 LITIGATION,


Ryan M. Ernst, O'KELL Y & ERNST, LLC, Wilmington, Delaware; Benjamin I.
Sachs-Michaels and Daniella Quitt, GLANCY PRONGA Y & MURRAY LLP,
New York, New York; Robert V. Prongay and Pavithra Rajesh, GLANCY
PRONGAY & MURRAY LLP, Los Angeles, California; Thomas J. McKenna and
Gregory M. Egleston, GAINEY McKENNA & EGLESTON, New York, New
York. Counsel for Plaintiffs Rado and Hill.

Ned Weinberger, LABATON SUCHAROW LLP, Wilmington, Delaware; Daniel
B. Rehns and Frank R. Schirripa, HACH ROSE SCHIRRIPA & CHEVERIE LLP,
New York, New York. Counsel for Plaintiff Harvey.
Case 1:19-cv-01861-CFC Document 27 Filed 02/03/21 Page 2 of 10 PageID #: 571




Jon E. Abramczyk, D. McKinley Measley, and Alexandra M. Cumings, MORRIS
NICHOLS ARSHT & TUNNELL LLP, Wilmington, Delaware; Richard H.
Zelichov, Paul S. Yong, and Jonathan Rotenberg, KATTEN MUCHIN
ROSENMAN, Los Angeles, California. Counsel for Defendants.




                       MEMORANDUM OPINION




February 3, 2021
Wilmington, Delaware
Case 1:19-cv-01861-CFC Document 27 Filed 02/03/21 Page 3 of 10 PageID #: 572




                                CONNOLLY, UNITED STA~                 ISTRJCT JUDGE

         Pending before the Court is a motion filed by Plaintiffs Joey Hill and

Michael Rado in the matter captioned In Re Stamps. Com Stockholder Derivative

Litigation, C.A. No. 1:20-cv-0929-CFC for an order: ( 1) lifting the stay and

vacating the prior order appointing lead counsel in the matter captioned Harvey v.

McBride, C.A. No. 19-1861-CFC and, (2) requiring counsel for Plaintiff Barton

Craig Harvey to serve unredacted copies of ce11ain filings on counsel for Plaintiffs

Hill and Rado. Duplicative copies of this motion have been filed in both actions.

See C.A. No. 19-1861, D.I. 19; C.A. No. 20-929, D.I. 51. 1 For the reasons stated

below, the motion is GRANTED.

    I.   BACKGROUND

         On February 21, 2019, Stamps.com announced that its exclusive relationship

with the United States Postal Service (USPS) had been terminated. This prompted

a flurry of lawsuits in at least two states, which created the opportunity for the

current situation that forced counsel for Plaintiffs Hill and Rado to file the present

motion.

         The first relevant lawsuit was a securities class action filed in March 2019 in

the United States District Court for the Central District of California (the




1
    Citations are to the docket for C.A. No. 20-929 unless otherwise stated.
                                            2
Case 1:19-cv-01861-CFC Document 27 Filed 02/03/21 Page 4 of 10 PageID #: 573




California District Court). That case was captioned Karinski v. Stamps.com, Inc.

Case No. 2:19-CV-01828 (the Securities Action).

      Next, in May 2019, Plaintiffs Hill and Rado each filed a stockholder

derivative action in the California District Court. The California District Court

consolidated those actions on June 25, 2019, into the case captioned In re

Stamps.com Stockholder Derivative Litigation, Case No. CV 19-4272 MWF (SKx)

(the California Derivative Action). D.I. 25   ,r 2.
      In the consolidation order, the California District Court designated the law

firms of Glancy Prongay & Murray LLP and Gainey McKenna & Egleston as co-

lead counsel. Id. at ,r 5. Defendants in the California Derivative Action were

represented by the law firm Katten Muchin Rosenman, who reappear as

Defendants' counsel in similar actions filed in Delaware. C.A. No. 20-929, D.I.

26.

      On July 22, 2019, the California District Court entered a joint stipulated

order to stay the California Derivative Action pending resolution of the Securities

Action, because resolution of the Securities Action could have a significant effect

on the California Derivative Action. D.I. 26; D.I. 27. Notably, in the stipulation,

Defendants declared that (1) they believed the California Derivative Action was

subject to a mandatory forum selection clause in Stamp.com 's bylaws requiring

that all derivative actions asserting a breach of fiduciary duty be filed in Delaware


                                          3
Case 1:19-cv-01861-CFC Document 27 Filed 02/03/21 Page 5 of 10 PageID #: 574




and, (2) on that basis, they planned, upon the lifting of the stay, to move to transfer

the California Derivative Action to Delaware. D.I. 26.

      On August 19, 2019, a stockholder derivative action was filed in the

Delaware Court of Chancery. That case is captioned Cambridge Retirement

System v. McBride, Case No. 2019-0658-AG (the Chancery Court Action).

Plaintiff in the Chancery Court Action is represented by Labaton Sucharow.

Defendants are represented by Morris Nichols Arsht & Tunnell, a local law firm,

and Katten Muchin, the same counsel from the California Derivative Action.

      On October 3, 2019, Plaintiff Harvey filed a stockholder derivative action in

the United States District Court for the District of Delaware. That case is

captioned Harvey v. McBride, C.A. No. 19-861-CFC (the Delaware Derivative

Action). The same counsel from the Chancery Court Action reappear in the

Delaware Derivative Action, meaning Plaintiff Harvey is represented by Labaton

Sucharow LLP and Defendants are represented Morris Nichols and Katten Muchin.

      On October 9, 2019, the parties in the Delaware Derivative action filed a

joint stipulation to stay the Delaware Derivative Action in favor of the Chancery

Court Action because the actions "arise from the same acts and occurrences and

involve common issues of law and fact." C.A. No. 19-1861, D.I. 6. The Delaware

District Court entered the joint stipulation as an order the next day. C.A. No. 19-

1861, D.I. 7.


                                           4
Case 1:19-cv-01861-CFC Document 27 Filed 02/03/21 Page 6 of 10 PageID #: 575




          On July 9, 2020, the California District Court granted Defendants' motion to

transfer the California Derivative Action to the Delaware District Court. D.I. 43.

After the transfer, the California Derivative Action was captioned In re

Stamps.com Stockholder Derivative Litigation, C.A. No. 20-929-CFC (hereinafter,

the Transferred Derivative Action).

          On July 9, 2020, the Clerk of the Court for the Delaware District Court

notified Glancy Prongay and Gainey McKenna (the co-lead counsel from the

California Derivative Action which became the Transferred Derivative Action) that

they had until August 9, 2020 to retain local counsel. D.I. 45.

          Also on July 9, 2020, Labaton Sucharow sent an email to Gainey McKenna

stating "Pursuant to Paragraph 3 of the Order to Stay Proceedings entered in [the

Delaware Derivative Action], 19-1861 (D. Del.), this email constitutes notice of

the attached order." C.A. No. 19-1981, D.I. 17-1. Paragraph 3 of the Stay Order

states:

           All actions subsequently filed in or transferred to this Court that
           involve questions of law or fact similar to those contained in the
           Action shall be automatically consolidated into the Action.

C.A. No. 19-1981, D.I. 1,r 3. Based on this email, Labaton Sucharow contends

that counsel for the Transferred Derivative Action had notice that its action had

been automatically consolidated into the Delaware Derivative Action. C.A. No.

19-1981, D.I. 17. Nonetheless, the docket for the Transferred Derivative Action


                                             5
Case 1:19-cv-01861-CFC Document 27 Filed 02/03/21 Page 7 of 10 PageID #: 576




does not contain any notation of consolidation with the Delaware Derivative

Action, and Defendants entered their appearance separately in each action. See,

e.g., D.I. No. 48.

      On July 30, 2020, about a week before the deadline for Plaintiffs Hill and

Rado to hire local counsel in the Transferred Derivative Action, Plaintiff Harvey

filed a motion in the Delaware Derivative Action to temporarily lift the stay and

appoint Labaton Sucharow and Hach Rose Schirripa & Cheverie LLP as co-lead

counsel. C.A. No. 19-1861, D.I. 11. The motion was unopposed by Defendants.

Id. The motion discussed the individual Hill and Rado Actions but did not disclose

that those actions had been consolidated by the California District Court or that the

California District Court had appointed Glancy Prongay and Gainey McKenna as

co-lead counsel. C.A. No. 19-1861, D.I. 12 at 1-2. Instead, the motion states that

the two California actions were "represented by separate counsel" which "gives

rise to potential inefficiencies that warrant an appointment of lead plaintiff and

lead counsel," an appointment Labaton Sucharow and Hach Rose sought for

themselves. Id.

      The certificate of service states that Plaintiff Harvey's lead counsel motion

and related papers, except for the brief was which was filed under seal, were

served on "all parties who receive notice of the filings via the Court's CM/ECF

system." C.A. No. 19-1861, D.I. 11-2. Because the brief was under seal, it "was


                                          6
Case 1:19-cv-01861-CFC Document 27 Filed 02/03/21 Page 8 of 10 PageID #: 577




served by email upon Defendants' counsel." Id. At no time did Plaintiff Harvey

serve the sealed brief on any counsel for the Transferred Derivative Action.

      On August 6, 2020, the law firm O'Kelly & Ernst, LLC entered an

appearance in the Transferred Derivative Action as local counsel and gave notice

of the Delaware Derivative Action as a related action. D.I. 46, D.I. 46-1.

      On September 2, 2020, the Court entered Plaintiff Harvey's proposed order

appointing Labaton Sucharow and Hach Rose as co-lead counsel of the Delaware

Derivative Action, which per the paragraph 3 of the stay order would include the

Transferred Derivative Action. C.A. No. 19-1861, D.I. 15.

      On September 3, 2020, the O'Kelly law firm filed a letter requesting leave to

file an opposition to the motion to appoint lead counsel, explaining "we were never

served with or received notice of the motion to lift the stay and appoint lead

counsel." C.A. No. 19-1861, D.I. 16. Labaton Sucharow contends that emailing

the Stay Order to Gainey McKenna on July 9 was sufficient notice. C.A. No. 19-

1861, D.I. 17. It is not. Labaton Sucharow further contends that Plaintiffs Hill and

Rado do not adequately represent the class, because they did not conduct a pre-suit

investigation and filed a hastily drafted complaint. Id.; D.I. 25 at 13. Those are

arguments best considered on a disputed motion for appointment of lead counsel

where all sides have been given fair notice and an opportunity to fully present their

credentials.


                                          7
Case 1:19-cv-01861-CFC Document 27 Filed 02/03/21 Page 9 of 10 PageID #: 578




 II.   DISCUSSION

       A court has discretionary authority to grant a motion to stay. Cost Bros.,

Inc. v. Travelers Jndem. Co., 160 F .2d 58, 60-61 (3d Cir. 1985). In determining

whether a stay is appropriate in the first instance, the court typically considers

three factors: ( 1) whether granting the stay will simplify the issues for trial; (2) the

status of the litigation, particularly whether discovery is complete and a trial date

has been set; and (3) whether a stay would cause the non-movant to suffer undue

prejudice from any delay, or allow the movant to gain a clear tactical advantage.

Princeton Dig. Image Corp. v. Konami Dig. Entm 't Inc., 2015 WL 219019, at *2

(D. Del. Jan. 14, 2015). "When a court has imposed a stay, but 'circumstances

have changed such that the court's reasons for imposing [that] stay no longer exist

or are inappropriate,' the court also has the inherent power and discretion to lift the

stay." Id. (quoting Auto. Techs. Int'/., Inc. v. Am. Honda Motor Co., 2009 WL

2969566, at *2 (D. Del. Sept. 15, 2009)).

       Here, circumstances have changed since the Court ordered a stay of the

Delaware Derivative Action. The California Derivative Action has been

transferred to this Court and Plaintiffs in the two actions dispute who should be

appointed lead counsel. When Labaton Sucharow previously sought appointment

as lead counsel it failed to inform the Court that the California District Court had

consolidated the California Derivative Action and appointed lead counsel before it


                                            8
Case 1:19-cv-01861-CFC Document 27 Filed 02/03/21 Page 10 of 10 PageID #: 579




was transferred to this Court and became the Transferred Derivative Action.

Labaton Sucharow also failed to serve the brief filed in support of its motion for

appointment of lead counsel-which was filed under seal-on counsel in the

Transferred Derivative Action. IfLabaton Sucharow considered it an impediment

that counsel in the Transferred Derivative Action had not signed the protective

order entered in the Delaware Derivative Action, then Labaton Sucharow had a

duty to inform counsel in the Transferred Derivative Action of that opinion and

thereby shift responsibility for resolving that impediment on counsel to the

Transferred Derivative Action.

III.   CONCLUSION

       For the foregoing reasons, the Court will grant Plaintiffs Hill and Rado' s

Motion for an Order (i) Lifting Stay; (ii) Vacating Prior Order Appointing Lead

Counsel and (iii) Requiring Service ofUndredacted Copies of Prior Papers (C.A.

No. 19-1861, D.I. 19; C.A. No. 20-929, D.I. 51) and will lift the stay in Harvey v.

McBride, C.A. No. 19-1861 (D.I. 7). The Court will consolidate Harvey v.

McBride, C.A. No 19-1861 and In Re Stamps. Com Stockholder Derivative

Litigation, C.A. No. 20-929 for all purposes and order that all filings be made in

C.A. No. 19-1861. The Court will vacate its prior order appointing lead counsel in

Harveyv. McBride, C.A. No 19-1861 (D.I. 15).

       The Court will issue an Order consistent with this Memorandum Opinion.


                                          9
